 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JAIME EDEN CERPA,                                 Case No. 2:20-cv-02345-TLN-JDP (HC)
11                       Petitioner,                    FINDINGS AND RECOMMENDATIONS
                                                        THAT RESPONDENT’S MOTION TO
12            v.                                        DISMISS BE GRANTED AND THE
                                                        PETITION BE DISMISSED WITHOUT
13    GIGI MATTERSON,                                   PREJUDICE
14                       Respondent.                    OBJECTIONS DUE IN FOURTEEN DAYS
15                                                      ECF No. 13
16

17           Petitioner Jaime Eden Cerpa, a state prisoner, filed a petition for a writ of habeas corpus

18   under 28 U.S.C. § 2254. ECF No. 1. Respondent has filed a motion to dismiss in which she

19   argues that the petition was prematurely filed because petitioner’s state court re-sentencing is

20   pending. ECF No. 13 at 1. Petitioner filed a statement of non-opposition that concedes that the

21   petition’s dismissal without prejudice is appropriate at this juncture. ECF No. 18. Accordingly, I

22   recommend that:

23           1. Respondent’s motion to dismiss, ECF No. 13, be granted.

24           2. The petition, ECF No. 1, be dismissed without prejudice to filing a new petition upon

25   completion of state court proceedings.

26           3. The court decline to issue the certificate of appealability referenced in 28 U.S.C. §

27   2253.

28           4. The Clerk of Court be directed to close the case.
                                                        1
 1            These findings and recommendations are submitted to the U.S. district judge presiding

 2   over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen days of the

 3   service of the findings and recommendations, the parties may file written objections to the

 4   findings and recommendations with the court and serve a copy on all parties. That document

 5   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

 6   presiding district judge will then review the findings and recommendations under 28 U.S.C.

 7   § 636(b)(1)(C).

 8   IT IS SO ORDERED.
 9

10   Dated:      May 6, 2021
                                                       JEREMY D. PETERSON
11                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
